377 F.2d 552
HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL NO. 107, an Unincorporated Association, Appellant,v.ROADWAY EXPRESS, INC.
No. 16331.
United States Court of Appeals Third Circuit.
Argued April 6, 1967.
Decided May 4, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Alfred L. Luongo, Judge.


1
Marshall J. Seidman, Philadelphia, Pa. (Seidman & Rome, Philadelphia, Pa., on the brief), for appellant.


2
Harvey B. Levin, Philadelphia, Pa. (Herman Lazarus, Harold Jacobs, Philadelphia, Pa., Lazarus, Levin & Maxmin, Philadelphia, Pa., on the brief), for appellee.


3
Before McLAUGHLIN and GANEY, Circuit Judges, and NEALON, District Judge.

OPINION OF THE COURT

4
PER CURIAM.


5
We are satisfied that Section Seven of Article 43 of the here governing Employment Agreement specifically covering employees participation in unauthorized strikes or work stoppages directly applies to the situation before us.1 The opinion of Judge Luongo in the District Court, 266 F.Supp. 868, fully presents and soundly decides the issue herein.


6
The judgment of the District Court will be affirmed.



Notes:


1
 In pertinent part Section 7 reads:
"* * * it is specifically understood and agreed that the Employer during the first twenty-four (24) hour period of such unauthorized work stoppage shall have the sole and complete right of reasonable discipline short of discharge and such Union members shall not be entitled to or have any recourse to any other provisions of this Agreement. After the first twenty-four (24) hour period of such stoppage * * * the Employer shall have the sole and complete right to immediately discharge any Union member participating in any unauthorized * * * [work stoppage] and such Union members shall not be entitled to or have any recourse to any other provision of this Agreement."